Citation Nr: 0707931	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  04-43 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a broken nose.  

4.  Entitlement to service connection for a back disorder.  

5.  Entitlement to service connection for a bilateral foot 
disorder.  

6.  Entitlement to service connection for a left leg 
disorder.  

7.  Entitlement to an initial (compensable) rating for 
residuals, fracture of the 5th digit, left hand.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to 
January 1982 and again from November 1990 to December 1992.  
He claims to have had Navy Reserve service from 1982 to 1985.  
He had inactive Army Reserve service from January 1986 to 
October 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision, which 
denied the aforementioned service connection claims.  Service 
connection for residuals, fracture 5th digit, left hand was 
granted and a noncompensable rating was issued.  The veteran 
believes that a compensable rating should be awarded and the 
current appeal ensued.  

The veteran testified in September 2006 at a Central Office 
hearing before the undersigned Veterans Law Judge (VLJ).  A 
transcript is of record and is associated with the claims 
folder.  

The issues of entitlement to service connection for PTSD, a 
broken nose, a back disorder, bilateral foot disorder, and a 
left leg injury being remanded are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss does not meet the 
required threshold for hearing loss for VA purposes.  

2.  The fifth finger of the veteran's left hand is productive 
of no more than slight decrease in flexion.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by services for VA purposes.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.385 (2006).  

2.  The criteria for a compensable initial rating for 
residuals, fracture, left 5th finger, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.71a, Diagnostic Code 5230 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

        I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO sent letters to the veteran in April 2003 and 
March 2004, which asked him to submit certain information, 
and informed him of the responsibilities of the claimant and 
VA concerning obtaining evidence to substantiate his claims.  
In accordance with the duty to assist, the letters informed 
the appellant what evidence and information VA would be 
obtaining, and essentially asked the appellant to send to VA 
any information he had to process the claims.  The letters 
also explained that VA would make reasonable efforts to help 
him get evidence such as medical records, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  VA informed the 
veteran of what he needed to show for service connection and 
increased rating claims.  In view of this, the Board finds 
that the Department's duty to notify has been fully satisfied 
with respect to the claims.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that notice be sent to a claimant before the initial 
adjudication of his claims.  This was accomplished in this 
case and proper VA notice and process, was performed as to 
the claims.  The Board, therefore, concludes that to proceed 
to a decision on the merits would not be prejudicial to the 
appellant in this instance.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claims as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

By way of an April 2006 letter, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claims, and was provided with notice of the 
type of evidence necessary to establish an effective date for 
the disability on appeal.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the appellant.  He has not identified any additional evidence 
pertinent to the claim not already of record, or attempted to 
be located, or requested by VA.  There are no known 
additional records to obtain.  He was offered a hearing, and 
testified at a RO hearing in March 2005 and also at a Central 
Office hearing in September 2006.  

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and the Board may proceed 
with this case.  


II. Bilateral hearing loss

The veteran and his representative contend, in essence, that 
service connection for bilateral hearing loss is warranted 
based upon service incurrence.  He maintains that he was 
exposed to noise while working in a shipyard and on a 
submarine next to turbines.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Certain diseases, including sensorineural hearing loss may be 
presumed incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  See Under Secretary for 
Health letter (October 4, 1995) (It is appropriate for VA to 
consider sensorineural hearing loss as an organic disease of 
the nervous system and, therefore, a presumptive disability.)

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels dB or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.  

After a thorough review of the entire record, service 
connection is not warranted for bilateral hearing loss.  

Service medical records are devoid, of findings, treatment or 
diagnosis for bilateral hearing loss.  

Since service, the veteran underwent a hearing examination at 
Brookline Hearing Services in April 2003.  His auditory 
threshold in none of the frequencies is over 40, nor are 
there at least three frequencies of 26 or more, and the 
speech recognition scores are 100 percent in the right and 96 
percent in the left ear.  Hearing loss was not shown within 
one year of service discharge, or at any time thereafter.  
The medical records are devoid of findings of hearing loss 
based on VA regulations or at all.  In order to prevail on a 
claim for service connection, there must be current evidence 
of the claimed disability.  See Brammer v. Derwinski, 3 Vet. 
App. 223 (1992). Here there is no competent medical evidence 
of any bilateral  hearing loss condition.  Therefore, service 
connection is denied for this disorder.   




III.  Increased Initial Compensation

Service connection was granted for fracture, fifth finger, 
left hand, by rating decision of July 2003.  A noncompensable 
rating was awarded, effective January 2003.  This evaluation 
has been in effect to this date.  This is an initial rating 
from the grant of service connection.  

Fenderson v. West, 12 Vet. App. 119 (1999), distinguished 
between a veteran's dissatisfaction with the initial rating 
assigned following the grant of service connection, and a 
claim for an increased rating for a service-connected 
condition.  The Court discussed that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
Regulation requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
Each disability must be considered from the point of view of 
the veteran working or seeking work.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter under consideration, the benefit 
of the doubt in resolving the issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  Furthermore, 38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  
These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

Under Diagnostic Code 5230, the only schedular rating 
provided for the fifth finger is a noncompensable rating for 
any degree of limitation of motion, whether it affects the 
minor or the major hand.  Additionally, under diagnostic code 
5227, unfavorable or favorable ankylosis, whether it affects 
the minor or major hand, also warrants a noncompensable 
rating.  

The veteran underwent VA examination in April 2003.  The 
veteran was noted to be right hand dominant.  There was mild 
swelling at the left finger PIP joint, which did not limit 
range of motion of the fifth finger, except for the slightest 
degree on making a fist.  He was slower on moving the fifth 
finger, but was ultimately able to complete full range of 
motion at that finger.  There was no x-ray evidence of 
arthritis.  Although he complained during the September 2006 
hearing about pain, numbness, and stiffness of the fifth 
finger, neither limitation of motion or ankylosis of either 
the minor or major fifth finger joint warrants any more than 
a noncompensable rating.  Unless other digits are involved or 
there is evidence of amputation, a compensable rating is not 
warranted for residuals, fracture of the fifth finger, left 
hand.  


ORDER

Service connection for bilateral hearing loss is denied.  

A compensable initial rating for residuals, fracture of the 
fifth finger of the left hand is denied.  





REMAND


Further development is necessary in this case.  

A review of the claims folder reveals that the veteran served 
in both the Navy and Army Reserves.  However, none of the 
veteran's Navy or Army reserve duty service has been 
verified, nor have any medical records from that time period 
been obtained and associated with the claims folder.  It does 
not appear that there has been an attempt to locate them by 
the RO.  His units should be verified, the time served on 
active duty for training (ACDUTRA) and inactive duty for 
training (INACDUTRA), if any, verified, and an attempt to 
locate these records should be done.  

As for the claim of service connection for PTSD, the veteran 
has indicated that his claimed PTSD is a result of witnessing 
a person cut in half on the USS Nathaniel Green between 
October 1981 and February 1982.  He also indicated that a 
friend (bunkmate) of his by the name of Killmartin or Ken 
Martin was killed during his Army service while moving 
ammunition.  No attempt has been made to verify either of 
these claimed stressors.  According to 38 C.F.R. § 3.304(e), 
PTSD requires medical evidence diagnosing the condition in 
accordance with 4.125(a) of this chapter; a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  The veteran has been 
diagnosed with PTSD; however, the claimed stressors have not 
been verified.  The veteran should be asked to provide all 
pertinent evidence to verify his stressors, to include the 
date of his bunkmate's death, the specific locations, and the 
name of the serviceman who was cut in half in late 1981 or 
early 1982.  The RO should then submit that evidence to the 
U. S. Army and Joint Services Records Research Center 
(JSRRC).   If verified, the veteran should then be provided a 
VA psychiatric examination.  

Based on the foregoing, additional development is necessary 
prior to final disposition of these claims.  Accordingly, 
this matter is REMANDED for the following:

1.  Contact the National Personnel 
Records Center (NPRC), the Army and Naval 
Reserves, or any other appropriate 
agency, to verify all of the veteran's 
periods of active duty, ACDUTRA, and 
INACDUTRA.  Service records providing 
points are not helpful in this regard.  
All service medical records during his 
active military service, ACDUTRA and 
INACDUTRA should be obtained and 
associated with the claims folder.  If no 
service records can be found, or if they 
have been destroyed, a) ask for specific 
confirmation of that fact and b) again 
request that the veteran submit any 
verification of his periods of active 
duty, ACDUTRA and INACDUTRA.  

2.  The RO should contact the veteran and 
ask him to specifically provide the date 
(if possible) of the serviceman who was 
cut in half on the USS Nathaniel Green, 
and the date (or approximate time period) 
of the death of his bunkmate Killmartin 
or Ken Martin, who was killed moving 
ammunition. He should also provide the 
name of the unit and branch of service 
that he was attached.  If veteran 
supplies this information, contact the U. 
S. Army and Joint Services Records 
Research Center (JSRRC) and other 
appropriate agency(ies) and request any 
available operational reports reflecting 
the death of the aforementioned.  The 
veteran is advised that information is 
necessary to obtain supportive evidence 
of the stressful events, and that if he 
has additional helpful information, he 
must be as specific as possible to 
facilitate a search for verifying 
information.  

3.  If, and only if, an alleged stressful 
event is verified, the veteran should 
then be scheduled for a VA psychiatric 
examination.  Any stressors that have 
been verified should be made known to the 
examiner.  The psychiatrist should then 
render an opinion as to whether the 
veteran currently suffers from PTSD, 
resulting from a verified experience 
occurring during service.  It should be 
stated whether that current diagnosis of 
PTSD is linked to a specific corroborated 
stressor event or events experienced 
during service pursuant to the diagnostic 
criteria set forth in the DSM-IV.  If a 
diagnosis of PTSD is rendered, the 
examiner should specify the stressor(s) 
upon which the diagnosis is based.  The 
claims file should be made available to 
the examiner.

4.  Readjudicate the veteran's claims for 
service connection for PTSD, broken nose, 
back disorder, bilateral foot disorder, 
and left leg injury, to include 
consideration of all additional evidence 
received.   If the benefits sought on 
appeal remain denied, the veteran should 
be provided a Supplemental Statement of 
the Case.  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


